Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
 
Status of the Claims
Pursuant to the amendment dated 04/22/2022, claims 16 and 23 have been cancelled.  Claims 2-7, 11-13, 18, and 20 had been cancelled previously.  Claims 1, 8-10, 14, 15, 17, 19, and 21-23 are pending. Claims 8, 10, 14, 15, 17, 19, and 22 stand withdrawn without traverse.  The claims are examined in view of the elected species: succinic acid.  Claims 1, 9, and 21 are under current examination.  

All rejections and objections not reiterated have been withdrawn. 

Claim Rejections - 35 USC § 112
Claims 1, 9, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation crystal form comprising lithium ions, a conjugate base of one or more acids selected from the group consisting of fumaric acid, succinic acid, and oxalic acid, and one or more further molecules selected from the group consisting of isonicotinamide, nicotinamide, L-proline and 4-hydroxyproline, and the claim also recites an anhydrous coordination polymer comprising lithium cations, succinate anions and isonicotinamide molecules which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zaworotko (WO 2014/172650; publication date: 10/23/2014; cited in the IDS filed 11/06/2018) in view of Zhang (US 2009/0209604; publication date: 08/20/2009) and further in view of Bathori et al. (Crystal Growth & Design Vol 11, pages 75-87; 2011) and Aakeroy et al. (J Am Chem Soc Vol 124, pages 14425-14432; 2002).

The claims are being examined in view of the species election of “succinic acid” as the organic acid of instant claim 1. 
Zaworotko discloses a cocrystal having the formula LiX.aM, wherein X is a conjugate base of an organic acid, M is a neutral organic molecule and a is from 0.5 to 4 (abstract).  The components of the cocrystal form a square grid network (para 00107), i.e. they form a coordination polymer.  With regard to instant claim 1, in an example composition on pages 39-40, Zaworotko discloses a crystal containing lithium cations, salicylate anions (i.e. the conjugate base of salicylic acid), and L-proline.  The substance does not contain water.  The examples do not contain the elected species, succinate; however, in an embodiment X in the formula above is succinate (0065).  Replacing salicylate with succinate would be prima facie obvious because this is within the scope of the invention disclosed by Zaworotko.  
In summary, Zarowotko discloses that the cocrystal former (i.e. M in the structure LiX.aM, wherein X is a conjugate base of an organic acid, M is a neutral organic molecule, noted above) is not particularly limited other than that it may be safely administered to humans (0067).  As cocrystal formers, vitamins and nicotinic acids are mentioned (0067 and 0068).  In view of the foregoing one having ordinary skill in the art would have recognized that the identity of Zaworotko’s neutral organic molecule is not particularly critical to the structure, and that Zaworotko contemplated B vitamins as neutral organic molecules. 
Zarowotko does not disclose isonicotinamide.  
Zhang discloses that isonicotinamide is a vitamin B3 compound as is niacin (i.e. nicotinic acid; 0027).
Bathori discloses isonicotinamide is one of the most effectively used co-crystalizing compounds.  The carboxylic acid to pyridine hydrogen bond has been identified as a robust yet versatile hydrogen bond and persists even in the presence of other good donors.  Isonicotinamide is not classified as a GRAS substance but is structurally closely related to its isomer nicotinamide, which is part of the Vitamin B group and a GRAS substance (page 75, right col).  
Aakeroy discloses a series of cocrystals formed from isonicotinamide and a diacid (pages 14428-14429), including succinic acid (page 14429).
It would have been prima facie obvious to use isonicotinamide as the neutral organic molecule in Zaworotko’s cocrystal.  The skilled Artisan would have been motivated to select isonicotinamide because this substance was generally known to be very effective in forming cocrystals, because it is a close structural homolog of a GRAS substance (nicotinamide) and therefore likely to be safe for human consumption, and finally because it was known to form cocrystals specifically with succinic acid.  One would have had reasonable expectation of success for these same reasons.  Moreover, Zaworotko specifically lists other B vitamins as suitable as the neutral organic molecule “M” (see e.g. claim 23, which recites the limitation “wherein M is a nicotinic acid”), providing further expectation of success for using the related molecule isonicotinamide.  
With regard to the functional language recited in claim 1, the instant application states “[t]he present inventors have surprisingly found that lithium salts of organic acids which are in the form of anhydrous coordination polymers are in general much more stable to stresses such as humidity and heat than salts which are in the form of molecular complexes or which include one or more water molecules in the crystal forms (i.e. hydrates or aqua complexes).”  This indicates that it is the anhydrous character as well as the coordination polymer structure that lends relative stability to the substances embraced by the instant claims. Moreover, the substance cited by the examiner in the obviousness rejection that is disclosed by Zaworotko in example 7 contains lithium, salicylate, and L-proline at a 1:1:1 ratio and this substance appears to be disclosed in table 1 on pages 21-22 of the instant specification as having an acceptable stability (see line 14).  Thus, the examiner considers the stability requirements of instant claim 1 to be inherent in Zaworotko’s anhydrous embodiments, absent evidence to the contrary.  
With regard to the molar ratio of Li:succinate:isonicotinamide, 
Zaworotko discloses a cocrystal having the formula LiX.aM, wherein X is a conjugate base of an organic acid, M is a neutral organic molecule and a is from 0.5 to 4 (abstract).  This narrow range for “a” embraces the 2:1:2 ratio when “a” is 0.5.  Moreover, this ratio would be inherent in the crystal formed from these substances because succinate is a diacid and therefore one succinate molecule has two acid groups available to bind to two isonicotinamide molecules and two lithium cations (for comparison, the monoacid salicylic acid has one carboxylic acid group and forms a crystal having Li:salicylic acid:proline molar ratio of 1:1:1, as noted above.  
With regard to instant claim 9, the cocrystal may be used in the preparation of a lithium containing pharmaceutical (para 0001); it is prima facie obvious to do so because this is within the scope of the invention disclosed by Zaworotko.
With regard to instant claim 21, the composition requires lower dosages to achieve therapeutic brain levels of lithium (para 0013).  This statement is interpreted to indicate that the inventive substances require lower dosages to achieve therapeutic brain levels of lithium relative to the prior art, which includes lithium carbonate (para 0004).  Moreover, all of the structural limitations are rendered obvious by Zaworotko  The claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).  

Response to Arguments
Applicant's arguments and the declaration, both filed 04/22/2022, have been fully considered but they are not persuasive.

On pages 5-8 Applicant presents the same arguments presented in the declaration.  See below for the examiner’s response to the declaration.  

Response to Declaration:
On pages 1-3 of the declaration, Declarant describes an experiment from a paper published by Declarant in 2013 and describes an experiment that was presented in the instant specification.  Declarant characterizes these experiments as showing that LISPRO, the example substance disclosed by Zaworotko and cited by the examiner in the obviousness rejection, achieves a brain concentration of about 3 ug/g at 48 hours and showing that the substance [Li2(succinate)(isonicotinamide)2]n achieves a brain concentration of lithium of 5.15 ug/g when the same does of lithium (4 mEq/kg lithium) is administered.  Declarant argues that this is an unexpectedly superior result sufficient to overcome the obviousness rejection.
Insomuch as this may be an assertion of unexpected results, please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
In the instant case, the experiments provide a comparison to the closest prior art, the data are commensurate in scope with the claims.  The data do not suffice to overcome the obviousness rejection because they were not obtained in a side-by-side comparison of [Li2(succinate)(isonicotinamide)2]n to LISPRO.  Particularly with animal experiments, in order to properly assess whether a difference in results is a statistically significant event or merely an experimental artifact, one must perform an experiment directly comparing two active agents in the same location and at the same time with animals housed under identical conditions.  There is much day to day variability in experimental procedures that could lead to an apparent difference, especially in a parameter so variable as ADME of a pharmaceutically active substance.  As a direct comparison of the instant invention with the closest prior art has not been made within the same experiment, one cannot conclude there is a meaningful difference in brain accumulation of lithium due to administering these substances.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,870,665 in view of Zaworotko (WO 2014/172650; publication date: 10/23/2014; cited in the IDS filed 11/06/2018) and further in view of Zhang (US 2009/0209604; publication date: 08/20/2009), Bathori et al. (Crystal Growth & Design Vol 11, pages 75-87; 2011), and Aakeroy et al. (J Am Chem Soc Vol 124, pages 14425-14432; 2002).

The claims are being examined in view of the species election of “succinic acid” as the organic acid of instant claim 1. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Inter alia, the claims of the ‘665 patent embrace a method of preparing a pharmaceutical composition containing a lithium cocrystal composition, the method comprising combining a lithium salt and a complementary neutral organic molecule in a solvent, the lithium salt comprising a conjugate base of an organic acid, and evaporating or cooling the solvent to form an organic lithium ionic cocrystal composition comprising the lithium salt and the neutral organic molecule in a stoichiometric ratio, and combining the lithium cocrystal composition with a pharmaceutically acceptable carrier or diluent.  The conjugate base of an organic acid may be succinate.  The organic molecule may be an amino acid, and the term “amino acid” embraces proline (see col 11 of the ‘665 patent).  The ratio of lithium to other ingredients embraces the ratios required by the instant claims.  Thus, the claims of the ‘665 patent embrace a method of making a co-crystal as recited in the instant claims. 
The claims of the ‘665 patent do not recite that the further molecule is isonicotinamide.  
Zaworotko discloses a cocrystal for use in pharmaceutical compositions having the formula LiX.aM, wherein X is a conjugate base of an organic acid, M is a neutral organic molecule (i.e. a further molecule) and a is from 0.5 to 4 (abstract).  Zaworotko discloses a crystal as claimed in the ‘665 patent.  Zarowotko discloses that the cocrystal former (i.e. M in the structure LiX.aM, wherein X is a conjugate base of an organic acid, M is a neutral organic molecule, noted above) is not particularly limited other than that it may be safely administered to humans (0067).  As cocrystal formers, vitamins and nicotinic acids are mentioned (0067 and 0068).  In view of the foregoing one having ordinary skill in the art would have recognized that the identity of Zaworotko’s neutral organic molecule is not particularly critical to the structure, and that Zaworotko contemplated B vitamins as neutral organic molecules. 
Zarowotko does not disclose isonicotinamide.  
Zhang discloses that isonicotinamide is a vitamin B3 compound as is niacin (i.e. nicotinic acid; 0027).
Bathori discloses isonicotinamide is one of the most effectively used co-crystalizing compounds.  The carboxylic acid to pyridine hydrogen bond has been identified as a robust yet versatile hydrogen bond and persists even in the presence of other good donors.  Isonicotinamide is not classified as a GRAS substance but is structurally closely related to its isomer nicotinamide, which is part of the Vitamin B group and a GRAS substance (page 75, right col).  
Aakeroy discloses a series of cocrystals formed from isonicotinamide and a diacid (pages14428-14429), including succinic acid (page 14429).
It would have been prima facie obvious to use isonicotinamide as the neutral organic molecule in cocrystal embraced by the ‘665 claims.  The skilled Artisan would have been motivated to select isonicotinamide because this substance was generally known to be very effective in forming cocrystals, because it is a close structural homolog of a GRAS substance (nicotinamide) and therefore likely to be safe for human consumption, and finally because it was known to form cocrystals specifically with succinic acid.  One would have had reasonable expectation of success for these same reasons.  Moreover, Zaworotko and the ‘665 specification  specifically lists other B vitamins as suitable as the neutral organic molecule “M” (see e.g. claim 23, which recites the limitation “wherein M is a nicotinic acid”), providing further expectation of success for using the related molecule isonicotinamide.  
Claims 18 and 19 of the ‘665 patent are not listed in the rejection of claim 1 because these claims exclude the isonicotinamide required by instant claim 1.
With regard to the functional language recited in claim 1, the instant application states “The present inventors have surprisingly found that lithium salts of organic acids which are in the form of anhydrous coordination polymers are in general much more stable to stresses such as humidity and heat than salts which are in the form of molecular complexes or which include one or more water molecules in the crystal forms (i.e. hydrates or aqua complexes).”  This indicates that it is the anhydrous character as well as the coordination polymer structure that lends relative stability to the substances embraced by the instant claims. 
With regard to instant claim 21, the instant application indicates that crystal forms comprising lithium ions and the conjugate base of an organic acid which is in the form of an anhydrous coordination polymer show improved in vivo characteristics compared with lithium carbonate (page 2).  As such the examiner considers this property to be inherent in the teachings of the substances embraced by the patent, which renders obvious each of the above structural characteristics cited by Applicant as possessing this property.  Moreover, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).

Claims 1, 9, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/119,270 (reference application) in view of Zaworotko (WO 2014/172650; publication date: 10/23/2014; cited in the IDS filed 11/06/2018) and further in view of Zhang (US 2009/0209604; publication date: 08/20/2009), Bathori et al. (Crystal Growth & Design Vol 11, pages 75-87; 2011) and Aakeroy et al. (J Am Chem Soc Vol 124, pages 14425-14432; 2002).

The claims are being examined in view of the species election of “succinic acid” as the organic acid of instant claim 1. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 
Inter alia, the claims of the ‘270 application embrace a lithium ionic cocrystal comprising a conjugate base of an organic acid, wherein the organic acid is succinic acid, and a complementary neutral organic molecule that may be proline, and a pharmaceutical composition comprising the cocrystal. The claims do not require the cocrystal to be a hydrate therefore anhydrous forms are embraced.  
The claims of the ‘270 application recite that the complementary neutral organic compound may be nicotinic acid, but do not recite that isonicotinamide is present in the cocrystal.  
Zaworotko discloses a cocrystal for use in pharmaceutical compositions having the formula LiX.aM, wherein X is a conjugate base of an organic acid, M is a neutral organic molecule (i.e. a further molecule) and a is from 0.5 to 4 (abstract), thus, Zaworotko discloses a crystal as claimed in the ‘270 application.  Zarowotko discloses that the cocrystal former (i.e. M in the structure LiX.aM, wherein X is a conjugate base of an organic acid, M is a neutral organic molecule, noted above) is not particularly limited other than that it may be safely administered to humans (0067).  As cocrystal formers, vitamins and nicotinic acids are mentioned (0067 and 0068).  In view of the foregoing one having ordinary skill in the art would have recognized that the identity of Zaworotko’s neutral organic molecule is not particularly critical to the structure, and that Zaworotko contemplated B vitamins as neutral organic molecules. 
Zarowotko does not disclose isonicotinamide.  
Zhang discloses that isonicotinamide is a vitamin B3 compound as is niacin (i.e. nicotinic acid; 0027).
Bathori discloses isonicotinamide is one of the most effectively used co-crystalizing compounds.  The carboxylic acid to pyridine hydrogen bond has been identified as a robust yet versatile hydrogen bond and persists even in the presence of other good donors.  Isonicotinamide is not classified as a GRAS substance but is structurally closely related to its isomer nicotinamide, which is part of the Vitamin B group and a GRAS substance (page 75, right col).  
Aakeroy discloses a series of cocrystals formed from isonicotinamide and a diacid (pages14428-14429), including succinic acid (page 14429).
It would have been prima facie obvious to use isonicotinamide as the neutral organic molecule in cocrystal embraced by the ‘270 claims.  The skilled Artisan would have been motivated to select isonicotinamide because this substance was generally known to be very effective in forming cocrystals, because it is a close structural homolog of a GRAS substance (nicotinamide) and therefore likely to be safe for human consumption, and finally because it was known to form cocrystals specifically with succinic acid.  One would have had reasonable expectation of success for these same reasons.  Moreover, Zaworotko specifically lists other B vitamins as suitable as the neutral organic molecule “M” (see e.g. claim 23, which recites the limitation “wherein M is a nicotinic acid”), providing further expectation of success for using the related molecule isonicotinamide.  
With regard to the functional language recited in claim 1, the instant application states “The present inventors have surprisingly found that lithium salts of organic acids which are in the form of anhydrous coordination polymers are in general much more stable to stresses such as humidity and heat than salts which are in the form of molecular complexes or which include one or more water molecules in the crystal forms (i.e. hydrates or aqua complexes).”  This indicates that it is the anhydrous character as well as the coordination polymer structure that lends relative stability to the substances embraced by the instant claims. 
Regarding the ratio of lithium to the other substances of the cocrystal, page 8 of the specification of the ‘270 application indicates that the term “cocrystal” embraces a cocrystal having the formula LiX-aM, wherein X is a conjugate base of an organic acid, M is a neutral organic molecule. In certain aspects, a can be from 0.5 to 4.  This range narrowly embraces the ratios required by the instant claims.  
With regard to instant claim 21, the instant application indicates that crystal forms comprising lithium ions and the conjugate base of an organic acid which is in the form of an anhydrous coordination polymer show improved in vivo characteristics compared with lithium carbonate (page 2).  As such the examiner considers this property to be inherent in the substances embraced by the claims of the copending application, which renders obvious each of the above structural characteristics cited by Applicant as possessing this property.  Moreover, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive.
On page 8, Applicant traverses the double patenting rejections for the same reasons the rejection of the claims under 35 USC 103 is traversed.  
The double patenting rejections are maintained for the same reasons as explained above for the obviousness rejections.  

Conclusion
No claims are allowed.                                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617